Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8, 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trewern (US 20200189691 A1) in view of Kappas (US 4092946 A)
Regarding Claim 1, Trewern discloses a gearbox system for a waterborne vessel with a hydrofoil, the gearbox system comprising: a housing (Element 11) having an interior surface defining an interior space of defined dimension; a gearing system (Element 30) comprising a propeller shaft engagement portion (See Fig. 5), the gearing system located within the interior of the housing; and an engine (Element 28) located within the interior space of the housing and in mechanical communication with the gear box; wherein the housing is water-tight and wherein the gearing system and engine are in thermal contact with the interior surface of the housing. (paragraph 62), but does not explicitly disclose wherein the gearing system is an epicyclic gearbox.
Kappas disclose small electric gearbox system wherein the gearing system is an epicyclic gearbox. (See Fig. 1.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to select an epicyclic gearbox (also known as planetary gear) for the type of gearbox in Trewern.  The motivation to modify Trewern is to facilitate manufacturing.  (See Kappas C1, L10)

Regarding Claim 2, Trewern in view of Kappas discloses gearbox system as claimed in claim 1, wherein at least a portion of the housing is integral with the hydrofoil.  (See Fig. 1.)

Regarding Claim 3, Trewern in view of Kappas discloses gearbox as claimed in claim 1, wherein the housing is mounted on the hydrofoil.  (See Fig. 1.)

Regarding Claim 5, Trewern in view of Kappas discloses gearbox system as claimed in claim 1, wherein the housing further comprises a power train engagement portion.  (Fig. 6.)

Regarding Claim 6, Trewern in view of Kappas discloses a gearbox system as claimed in claim 5, wherein the power train engagement portion is located distal to the propeller shaft engagement portion. (Fig. 6.)

Regarding Claim 8, Trewern in view of Kappas discloses gearbox system as claimed in claim 1, wherein the engine is a MGU (Motor Generator Unit). (Trewern’s motor is a regular motor with operation similar to that claim in Applicant’s paragraph 55.  Applicant is describing a motor as an MGU.  See 112b rejection above.)

Regarding Claim 9, Trewern in view of Kappas discloses gearbox system as claimed in claim 1, wherein the housing comprises one or more of the group comprising stainless steel, titanium alloy, aluminium (aluminum), composite material including Aramid fibre and carbon reinforced resin.  (paragraph 57)


Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trewern in view of Kappas and further in view of Tian (US 20170349246 A1)
Regarding Claim 10, Trewern in view of Kappas discloses a hydrofoil system for a waterborne vessel, the hydrofoil system comprising: - - a foil for engagement with the waterborne vessel,  a propeller mounted on the foil; and - a gearbox system as claimed in claim 1, wherein the propeller is mechanically engaged with the propeller shaft engagement portion and the gearbox system is in mechanical communication with the propeller. (See Fig. 1.)  Trewern does not explicitly disclose a controller; the foil comprising a plurality of adjustment members operable to vary the lift characteristics of the waterborne vessel.
	Tian discloses a hydrofoil system for a waterborne vessel, the hydrofoil system comprising a controller (Element 160); the foil comprising a plurality of adjustment members operable to vary the lift characteristics of the waterborne vessel. (paragraph 42)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the a plurality of adjustment members operable to vary the lift characteristics of the waterborne vessel to the hydrofoil system of Trewern.  The motivation to modify Trewern is to facilitate control of the hydrofoil system.

Regarding Claim 11, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, the hydrofoil system further comprising: - a plurality of sensors  in electrical communication with the controller, each sensor configured to monitor flight parameters of the waterborne vessel and generate measured flight parameter data,  wherein the controller is in communication with the adjustment members, the engine and the sensors and wherein the controller is configured to receive measured flight parameter data from the sensors and to control the operation of the engine and the position of the adjustment members in dependence upon the received measured flight parameter data.  (Yian, paragraph 15-18)

Regarding Claim 12, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, wherein each of the adjustment members is operable to vary one or more of pitch, roll, heave, and yaw of the waterborne vessel.  (Yian, paragraph 13)

Regarding Claim 13, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, wherein each adjustment member comprises a flap and an actuator, wherein the flap is moveable relative to the foil on activation of the actuator by the controller.  (Yian, paragraph 42)

Regarding Claim 14, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, wherein the propeller is located adjacent the gearbox, on an opposite side of the fearing system to the engine.  (Trewer, Fig. 6)

Regarding Claim 15, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, wherein the measured flight parameter data comprises one or more selected from te group comprising acceleration data, vessel position data (pitch, heave, yaw, ro1ll), actuator positional data, external environmental factors, and the environment the vessel is moving in.  (Yian, paragraph 42)

Regarding Claim 16, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, wherein the controller is located within the hull of the waterborne vessel and the foil is located beneath the floating waterline on the hull exterior of the waterborne vessel.  (See Yian Fig. 1. Examiner notes the hull refers to the exterior shell of the vessel.)

Regarding Claim 17, Trewern in view of Kappas in view of Yian discloses the hydrofoil system as claimed in claim 10, further comprising a battery system in electrical communication with the engine and optionally the actuator, wherein the battery system is operable to provide power to the engine and optionally the actuator.  (Terwern, paragraph 5)

Regarding Claim 18, Trewern in view of Kappas in view of Yian discloses the waterborne vessel including a hydrofoil system as claimed in claim 10. (See Fig 1.)

Response to Arguments
Applicant's arguments filed 26 July 2027 have been fully considered but they are not persuasive.
	Regarding the 112b on “engine”, Examiner concedes that dictionary uses the word “engine” broadly to encompass anything that turns energy into motion.  It’s true that Tesla automobiles have engines according to at least one dictionary definition, though it would subvert the expectations of a reader in the year 2020 who expects the word “engine” in the context of a propulsion system to be an electric motor.  The Examiner withdraws 112b on “engine” being used to represent an electric motor.
	Applicant argues that the prior art’s gears are nonanlagous to Applicant’s epicyclic gearing because the prior art does not use epicyclic gearing as reduction gear.  Examiner disagrees.  The standard by which Applicant should be reading the prior art is one of ordinary skill in the art that is familiar with gearing basics.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  We know gears fundamentally alter speed since it’s in the definition from m-w.com. “one of two or more adjustments of a transmission (as of a bicycle or motor vehicle) that determine mechanical advantage, relative speed, and direction of travel” or Wikipedia on “gear”  “Geared devices can change the speed, torque, and direction of a power source.”  Applicant is correct that Trewern cites the advantage of a reduction of motor diameter that results from using gearing.  But Applicant is wrong that is the opposite purpose of speed reduction.  It’s a benefit of speed reduction.  A PHOSITA understands gearing reduces the motor’s output speed to the desired propeller speed such larger diameter, slower motor directly connected to a propeller need not be used.  (Basic gear ratio equation from Wikipedia is Gear ratio R = angular speed A/angular speed B = radius B/radius A.  See https://en.wikipedia.org/wiki/Gear_train.)  Trewern using the gearing as reduction gearing between the motor and propeller; it just assumes the reader is a person of ordinary skill in the art and need not state that propellers spin slower than small dc motors.  More explicitly, the background of Kappas incorporates the gearset from US 4009677 where “As more fully disclosed therein, the trolling motor includes a lower unit within which an electric motor is housed and coupled to a separate propeller drive shaft by a reduction gear means to establish a low speed and high torque to turn a large propeller that produces high thrust. ... The gear reduction means is a planetary gear system which is uniquely adapted to practical implementation in a low cost trolling motor.” (paragraph at C1, L37).  For reference, Examiner has included a hobbyist’s blog post from 2005 that concisely explains the well-known relationship on the bottom of page 1 that electric motors turn faster than propellers so gearing used.  An example of an epicyclic (planetary) gearing is on page 7 of the blog.  (See MPEP 2141.03 for using references to determine level of skill in the art.)  The Examiner is not persuaded that the decreased diameter provided by speed reduction gearing of the prior art is the opposite purpose of the speed reduction provided by the Applicant’s gears because it is consistent with classical gear ratio theory.
	Applicant argues the epicyclic reduction gearing of Kappas is not combinable as the type of gearing to be selected for Trewern.  Examiner disagrees.  Kappas shows an unidenfied gearbox that is arguably epicyclic gearing between the motor and propeller.  Examiner used Kappas to clearly illustrate the gearing between the motor and propeller is epicyclic.  Examiner thought it was easier to make an unambiguous case for obviousness than argue what is suggested by the drawing in Trewern.  Combining epicyclic gearing between a motor and gear box is really standard: Applicant, Trewern, and Kappas all do it motor-gearbox-propeller with connected shafts.  The proposed combination in the rejection is that Kappas teaches selecting epicyclic gearing as the type of unidentified gearing shown in Trewern.  Likewise, Applicant’s treatment as gears is similarly short because it is assumed a person of ordinary skill in the art is already quite familiar with the construction and alternatives and needs no special instructions “[00017]  In a further embodiment, the gearing system is an epicyclic gearbox (also known as planetary gearbox). However, it is to be appreciated, that any other suitable reduction system known to the skilled person and suitable for function could be used in addition to, or as an alternative to, an epicyclic gearbox.” Examiner is not persuaded that differences in operational parameters between surfboards and trolling motors alter the common arrangement of selecting epicyclic gears as the type of gears to be used to reduced the speed of a motor to drive a propeller.  The Examiner maintains the rejection. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Propeller)][AltContent: textbox (Gearbox)][AltContent: textbox (Motor)]
    PNG
    media_image1.png
    298
    469
    media_image1.png
    Greyscale

Trewern Fig. 7 showing motor (28), gearing (30), propelper (12)

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Propeller)][AltContent: textbox (Gearbox)][AltContent: textbox (Motor)]
    PNG
    media_image2.png
    427
    673
    media_image2.png
    Greyscale

Applicant’s arrangement showing motor (36), gearbox (44), propeller (32)

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Propeller)][AltContent: textbox (Gearbox)][AltContent: textbox (Motor)]
    PNG
    media_image3.png
    468
    641
    media_image3.png
    Greyscale

Kappas Fig 1 showing motor (8), gear housing (24), propeller (51)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        19 Nov 2022